In an arbitration proceeding, the Motor Vehicle Accident Indemnification Corporation appeals from an order of the Supreme Court, Queens County, dated April 24, 1962, which (a) granted petitioners’ motion to confirm the arbitrator’s award in their favor; and (b) authorized the entry of a judgment upon said award. Order affirmed, with costs. The questions of construction with respect to the limitations of liability stated in the indorsement of the Motor Vehicle Accident Indemnification Corporation upon the automobile liability insurance policy pursuant to which the arbitration was held, were submitted to the arbitrator. His determination upon such questions is not subject to review in the courts (Civ. Prac. Act, § 1462; Matter of S & W Fine Foods [Office Employees Int. Union], 8 A D 2d 130, affd. 7 N Y 2d 1018; Matter of Wainright, 14 A D 2d 971). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.